DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 10/14/2020. Claims 1-30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 10/14/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/22/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 18 and 29 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Senarath et al. (U.S 9,107,174) further in view of Farkas et al. (U.S 2016/0034823).
For claim 1:  
Han discloses an apparatus for wireless communications (see Han, at least figure 4), comprising: at least one processor; and memory coupled to the at least one processor (see Han, at least Figure 13, paragraph [0161]; [0165]; [0175], Figure 14), the memory comprising code executable by the at least one processor to cause the apparatus to: 
obtain, from a network entity, a channel state indicator (CSI) reporting configuration for reporting CSI for a channel (see Han, at least paragraph [0073]; CSI reporting configuration information); 
report information regarding the candidate interference levels to the network entity (see Han, at least paragraph [0135]; [0153]; CSI measurement result).
Han does not explicitly disclose generate a model of an interference pattern for the channel; predict one or more candidate interference levels for one or more upcoming slots using the model; and 
Senarath, from the same or similar fields of endeavor, discloses the potential interference patterns may be generated by simulating joint power control (JPC)/joint scheduling (JS) on each of the identified scheduling scenarios, thereby generating (or predicting) a resulting interference pattern for that scenario. In some embodiments, the potential interference patterns and/or common scheduling scenarios may be pre-defined (e.g., may be a priori information) by a network administrator or system designer (see Senarath, abstract; figure 8, column 7-9, lines 1-22, column 10, lines 1-5; merging may be achieved by combining the corresponding ICI levels using their probabilities as weights, e.g., (al *ICI1+a2*ICI2)/(al+a2), where al and a2 are the probabilities of each interference pattern).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Senarath. The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
Han-Senarath does not explicitly disclose predict one or more candidate interference levels for one or more upcoming slots using the model.
Farkas, from the same or similar fields of endeavor, discloses determining a predictive model that can provide the best prediction of future interference (see Farkas, at least paragraph [0029]; [0042]; [0050]; [0044]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Farkas. The motivation for doing this is to provide a system networks where the results of the validation can provide feedback such that the predictive model can be adjusted accordingly, thus allowing for improved prediction and adaptation to changing conditions.
For claim 3:  
In addition to rejection in claim 3, Han-Senarath-Farkas further discloses the information regarding the candidate interference levels includes pre-configured candidate interference levels and probability of occurrence for the pre-configured candidate interference levels (see Senarath, at least column 9, lines 1-22; the potential interference patterns and/or common scheduling scenarios may be pre-defined ( e.g., may be a priori information) by a network administrator or system designer). The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
For claim 5:  
In addition to rejection in claim 3, Han-Senarath-Farkas further discloses wherein the at least one processor is configured to map the one or more candidate interference levels to a transmission from one or more neighboring cells (see Senarath, at least column 4, lines 1-65, also see column 5-7). The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
For claim 18:  
In addition to rejection in claim 18, Han-Senarath-Farkas further disclose wherein the at least one processor is configured to report the information regarding the candidate interference levels to the network entity via a CSI-report (see Han, at least paragraph [0104]-[0105]; sends the CSI measurement resultto the network device. The CSI measurement result includes a CSI report, and one CSI-RS resource set corresponds to at least one CSI report).
For claim 29:  
For claim 29, claim 29 is directed to a method for wireless communications by a user equipment (UE) which has similar scope as claim 1. Therefore, claim 29 remains un-patentable for the same reasons.
Claim 2 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Senarath et al. (U.S 9,107,174) further in view of Farkas et al. (U.S 2016/0034823) further in view of Molnar (U.S 2011/0081871).
For claim 2:  
In addition to rejection in claim 2, Han-Senarath-Farkas does not explicitly disclose wherein the information regarding the candidate interference levels includes information from a probability density function (PDF) for the one or more upcoming slots. 
Molnar, from the same or similar fields of endeavor, discloses the probability data generation circuit generates interference probability data as an estimate of a probability density function describing the probability that interference at the mobile terminal will fall within each of the possible interference ranges (levels) (see Molnar, at least paragraph [0026]; [0027]-[0038]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Molnar. The motivation for doing this is to provide a system networks in order to improve a probability distribution of interference.
Claims 9, 11, 15 and 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Senarath et al. (U.S 9,107,174) further in view of Farkas et al. (U.S 2016/0034823) further in view of Tedaldi et al. (U.S 2020/0389371).
For claim 9: 
In addition to rejection in claim 9, Han-Senarath-Farkas does not explicitly disclose wherein the at least one processor is configured to model time series data involving observed interference values.
Tedaldi, from the same or similar fields of endeavor, discloses models, typically for time series where network state model predicts values for the state data conditioned on the what-if input parameters (see Tedaldi, at least paragraph [0033]; [0034]; [0039]; [0042]).
 Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Tedaldi. The motivation for doing this is to provide a system networks can greatly improve the accuracy of network state mode.
For claim 11:  
In addition to rejection in claim 11, Han-Senarath-Farkas-Tedaldi further disclose wherein the at least one processor is configured to generate the model using a neural network (see Tedaldi, at least paragraph [0033]; [0062]; generate the model using a neural network). The motivation for doing this is to provide a system networks can greatly improve the accuracy of network state mode.
For claim 15:  
In addition to rejection in claim 15, Han-Senarath-Farkas-Tedaldi further disclose wherein the at least one processor is further configured to receive, from the network entity, information regarding the neural network to use for generating the model (see Tedaldi, at least paragraph [0033]; [0062]; generate the model using a neural network). The motivation for doing this is to provide a system networks can greatly improve the accuracy of network state mode.
For claim 16:  
In addition to rejection in claim 16, Han-Senarath-Farkas-Tedaldi further disclose wherein the at least one processor is further configured to report, to the network entity, information regarding the neural network used for generating the model (see Tedaldi, at least paragraph [0033]; [0062]; generate the model using a neural network). The motivation for doing this is to provide a system networks can greatly improve the accuracy of network state mode.
Claims 12-13 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Senarath et al. (U.S 9,107,174) further in view of Farkas et al. (U.S 2016/0034823) further in view of Tedaldi et al. (U.S 2020/0389371) further in view of Thampy et al. (U.S 2020/025310).
For claim 12:  
In addition to rejection in claim 12, Han-Senarath-Farkas-Tedaldi does not explicitly disclose wherein the at least one processor is configured to train the neural network in real-time using observed interference values.
Thampy, from the same or similar fields of endeavor, discloses network assurance system to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics (see Thampy, at least paragraph [0051]-[0052]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Thampy. The motivation for doing this is to provide a system networks can allow for a network assurance system to detect abnormal inter-KPI changes of dynamics using new metrics that characterize the inter-KPI dynamics.
For claim 13:  
In addition to rejection in claim 13, Han-Senarath-Farkas-Tedaldi -Thampy further disclose wherein the at least one processor is further configured to report the observed interference values (see Thampy, at least paragraph [0065]; [0075]; report the observed interference values). The motivation for doing this is to provide a system networks can allow for a network assurance system to detect abnormal inter-KPI changes of dynamics using new metrics that characterize the inter-KPI dynamics.
For claim 17:  
In addition to rejection in claim 17, Han-Senarath-Farkas-Tedaldi does not explicitly disclose wherein information regarding the neural network includes weights of the neural network after training the neural network.
Thampy, from the same or similar fields of endeavor, discloses be used during training to learn the weights (or parameters) in the learning model (see Thampy, at least paragraph [0075]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Thampy. The motivation for doing this is to provide a system networks can allow for a network assurance system to detect abnormal inter-KPI changes of dynamics using new metrics that characterize the inter-KPI dynamics.
Claims 19, 20 and 30 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Bergman et al. (WO-2013141781).
For claim 19:  
Han discloses an apparatus for wireless communications (see Han, at least figure 4), comprising: at least one processor; and memory coupled to the at least one processor (see Han, at least Figure 13, paragraph [0161]; [0165]; [0175], Figure 14), the memory comprising code executable by the at least one processor to cause the apparatus to: transmit, to a user equipment (UE), a channel state indicator (CSI) reporting configuration for reporting a CSI for a channel (see Han, at least paragraph [0073]; CSI reporting configuration information); and receive from the UE, as part of the CSI reporting (see Han, at least paragraph [0135]; [0153]; CSI measurement result), information regarding one or more candidate interference levels for one or more upcoming slots.
Han does not explicitly disclose information regarding one or more candidate interference levels for one or more upcoming slots. 
Bergman, from the same or similar fields of endeavor, discloses method for providing an eNodeB with the flexibility to configure a Channel State Intonnation (CSI) report to match a specific Coordinated Multipoint (CoMP) transmission hypothesis, which is a candidate for a downlink transmission to a User Equipment where UE receives, from the eNodeB, a configuration message that specifies a CSI report and a UE which predicts/estimates the upcoming interference based on an hypothesis/model specified in the CSI configuration (see Bergman, at least figure 4, paragraph [0025]-[0026]; [0033]-[0038]; [0066]; [0083]; [0084] ).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Bergman. The motivation for doing this is to provide a system networks in order to improve system performance such as improved interference measurements and link adaptation in a wireless communication system.
For claim 20:  
In addition to rejection in claim 20, Han- Bergman further discloses wherein the memory comprises code executable by the at least one processor to cause the apparatus to receive the information regarding the candidate interference levels via a CSI-report (see Bergman, at least paragraph [0083]; [0051]). The motivation for doing this is to provide a system networks in order to improve system performance such as improved interference measurements and link adaptation in a wireless communication system.
For claim 30:  
For claim 30, claim 30 is directed to a method for wireless communications by a network entity which has similar scope as claim 19. Therefore, claim 30 remains un-patentable for the same reasons.

Claim 21 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Bergman et al. (WO-2013141781) further in view of Molnar (U.S 2011/0081871).
For claim 21:  
In addition to rejection in claim 21, Han- Bergman does not explicitly disclose wherein the information regarding the candidate interference levels includes information from a probability density function (PDF) for the one or more upcoming slots.
Molnar, from the same or similar fields of endeavor, discloses the probability data generation circuit generates interference probability data as an estimate of a probability density function describing the probability that interference at the mobile terminal will fall within each of the possible interference ranges (levels) (see Molnar, at least paragraph [0026]; [0027]-[0038]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Molnar. The motivation for doing this is to provide a system networks in order to improve a probability distribution of interference.
Claim 22 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Bergman et al. (WO-2013141781) further in view of Senarath et al. (U.S 9,107,174).
For claim 22:  
In addition to rejection in claim 22, Han- Bergman does not explicitly disclose wherein the information regarding the candidate interference levels includes pre-configured candidate interference levels and probability of occurrence for the pre-configured candidate interference levels.
Senarath, from the same or similar fields of endeavor, discloses the potential interference patterns and/or common scheduling scenarios may be pre-defined (e.g., may be a priori information) by a network administrator or system designer) (see Senarath, at least column 9, lines 1-22). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Senarath. The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
Claims 26 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Bergman et al. (WO-2013141781) further in view of Thampy et al. (U.S 2020/025310) further in view of Senarath et al. (U.S 9,107,174).
For claim 26: 
In addition to rejection in claim 26, Han- Bergman does not explicitly disclose wherein the memory further comprises code executable by the at least one processor to cause the apparatus to report observed interference values to enable training of a neural network model used for generating a model of an interference pattern.
Thampy, from the same or similar fields of endeavor, discloses network state modeler is responsible for training a model and network assurance system to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics (see Thampy, at least paragraph [0051]-[0052]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Thampy. The motivation for doing this is to provide a system networks can allow for a network assurance system to detect abnormal inter-KPI changes of dynamics using new metrics that characterize the inter-KPI dynamics.
Han- Bergman-Thampy does not explicitly disclose a model of an interference pattern.
Senarath, from the same or similar fields of endeavor, discloses the potential interference patterns and/or common scheduling scenarios may be pre-defined (e.g., may be a priori information) by a network administrator or system designer) (see Senarath, at least column 9, lines 1-22). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Senarath. The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
Claims 27-28 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3541111 A1) in view of Bergman et al. (WO-2013141781) further in view of Tedaldi et al. (U.S 2020/0389371) further in view of Senarath et al. (U.S 9,107,174).
For claim 27:  
In addition to rejection in claim 27, Han- Bergman does not explicitly disclose the memory further comprises code executable by the at least one processor to cause the apparatus to transmit, to the UE, information regarding a neural network model to use for generating a model of an interference pattern.
Tedaldi, from the same or similar fields of endeavor, discloses models, typically for time series where network state model predicts values for the state data conditioned on the what-if input parameters and generate the model using a neural network (see Tedaldi, at least paragraph [0033]; [0062]; [0034]; [0039]; [0042]).
 Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Tedaldi. The motivation for doing this is to provide a system networks can greatly improve the accuracy of network state mode.
Han- Bergman- Tedaldi does not explicitly disclose a model of an interference pattern.
Senarath, from the same or similar fields of endeavor, discloses the potential interference patterns and/or common scheduling scenarios may be pre-defined (e.g., may be a priori information) by a network administrator or system designer) (see Senarath, at least column 9, lines 1-22). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Senarath. The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
For claim 28:  
In addition to rejection in claim 28, Han- Bergman does not explicitly disclose wherein the memory further comprises code executable by the at least one processor to cause the apparatus to receive, from the UE, information regarding a neural network model used for generating a model of an interference pattern.
Tedaldi, from the same or similar fields of endeavor, discloses models, typically for time series where network state model predicts values for the state data conditioned on the what-if input parameters and generate the model using a neural network (see Tedaldi, at least paragraph [0033]; [0062]; [0034]; [0039]; [0042]).
 Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Tedaldi. The motivation for doing this is to provide a system networks can greatly improve the accuracy of network state mode.
Han- Bergman- Tedaldi does not explicitly disclose a model of an interference pattern.
Senarath, from the same or similar fields of endeavor, discloses the potential interference patterns and/or common scheduling scenarios may be pre-defined (e.g., may be a priori information) by a network administrator or system designer) (see Senarath, at least column 9, lines 1-22). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Senarath. The motivation for doing this is to provide a system networks in order to obtain the best overall performance, it may be advantageous to spread out those duplicated patterns within the Y pattern.
Allowable Subject Matter
Claims 4, 6-8, 10, 14, 23, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Gresset (U.S 2020/0120510), discloses monitoring transmission in a wireless network including reference level. Park et al. (U.S 2019/0097693), discloses a reporting CSI corresponding to a CSI process configured by the CSI process configuration. Hammarwall et al. (U.S 2014/0073313), discloses a CSI-RS resource and Multiple sets of interference measurements can also be used to improve a CQI for a CoMP transmission hypothesis, by assigning a corresponding set of interference measurement TFREs that experience a similar interference patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/02/2022